Detailed Action
This office action is in response to application No. 16/944,022 filed on 07/30/2020.

Status of Claims
Claims 1-30 are pending.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 25-27, and 30 are rejected under AIA  35 U.S.C. 102(2) as being anticipated by Damnjanovic et al. (US Publication No.  2013/0021932, hereinafter referred as Damnjanovic).
Regarding Claims 1, 25, and 30, Damnjanovic discloses receiving a repeater configuration from a base station (A base station, may configure one or more relay UEs with alternating muting patterns; see figure 3 numeral 302 & ¶ 0258.); 
configuring repeater forwarding circuitry based at least in part on the repeater configuration (Each pattern generally includes subframes where a particular relay UE, may not transmit any signals, thereby allowing this relay UE to mute its own transmissions and measure signals from other relay UEs; see figure 3 numeral 306 & ¶ 0258.); 
monitoring for a transmission based at least in part on the configured repeater forwarding circuitry (The relay UE measure [monitoring] signals from other relay UEs during one or more particular subframes; see figure 4 numeral 402 & ¶ 0258.); and 
transitioning to a low power state based at least in part on a resource type indicated by the repeater configuration (Receive an instruction from the base station (apparatus) to enter a power saving state such as a discontinuous reception (DRX) mode; see figure 4 numeral 406 & ¶ 0265. The DRX mode adjust the period of time between signals [resource types]; see ¶ 0260.).

	Regarding Claims 2 and 26, Damnjanovic discloses transitioning to the low power state based at least in part on the resource type indicated by the repeater configuration being a first type of resources for the monitoring for the transmission (Receive an instruction from the base station (apparatus) to enter a power saving state such as a DRX mode; see figure 4 numeral 406 & ¶ 0265. The DRX mode adjust the period of time between signals [first type resources]; see ¶ 0260.).

	Regarding Claims 3 and 27, Damnjanovic discloses powering off the control interface (Receive an instruction from the base station (apparatus) to enter a power saving state such as a DRX mode [powering off]; see figure 4 numeral 406 & ¶ 0265.).

	Regarding Claim 4, Damnjanovic discloses that the first type of resources comprises one or more resources corresponding to a channel quality indicator transmission, a precoding matrix indicator transmission, a sounding reference signal transmission, a channel state information reference signal transmission, or a combination thereof (The DRX mode adjust the period of time between signals [resource types]; see ¶ 0260. The signals include signals for channel state information (CSI) feedback; see ¶ 0260.).

	Regarding Claim 5, Damnjanovic discloses powering a control interface for a time duration prior to the transitioning to the low power state, the powering the control interface for the time duration based at least in part on the resource type indicated by the repeater configuration being a second type of resources for the monitoring for the transmission (The base station, may configure one or more relay UEs with alternating muting pattern; see ¶ 0258. The relay UE measure [monitoring] signals from other relay UEs during one or more muted subframes [second type of resources]; see figure 4 numeral 402 & ¶ 0258. Subframe muting may occur prior to the relay UE entering a power-saving state, such as sleep mode; see ¶ 0258.)

	Regarding Claim 6, Damnjanovic discloses transitioning to the low power state based at least in part on the resource type indicated by the repeater configuration being the second type of resources for the monitoring for the transmission (The relay UE measure [monitoring] signals from other relay UEs during one or more muted subframes [second type of resources]; see figure 4 numeral 402 & ¶ 0258. Subframe muting may occur prior to the relay UE entering a power-saving state, such as DRX mode; see ¶ 0258.).

	Regarding Claim 7, Damnjanovic discloses monitoring a control channel using the control interface for the time duration prior to the transitioning to the low power state, the monitoring the control channel based at least in part on the powering on the control interface for the time duration (The .

	Regarding Claim 8, Damnjanovic discloses the second type of resources comprises one or more resources corresponding to one or more transmissions for a scheduling request procedure, one or more transmissions for discontinuous reception mode monitoring procedures, or a combination thereof (The relay UE measure [monitoring] signals from other relay UEs during one or more muted subframes [second type of resources]; see figure 4 numeral 402 & ¶ 0258. Subframe muting may occur prior to the relay UE entering a power-saving state, such as DRX mode; see ¶ 0258.).

Regarding Claim 9, Damnjanovic discloses receiving a first repeater configuration from a base station (A base station, may configure one or more relay UEs with alternating muting patterns; see figure 3 numeral 302 & ¶ 0258.);
configuring repeater forwarding circuitry based at least in part on the first repeater configuration (Each pattern generally includes subframes where a particular relay UE, may not transmit any signals, thereby allowing this relay UE to mute its own transmissions and measure signals from other relay UEs; see figure 3 numeral 306 & ¶ 0258.); 
monitoring for a first transmission based at least in part on the configured repeater forwarding circuitry (The relay UE measure [monitoring] signals from other relay UEs during one or more particular subframes; see figure 4 numeral 402 & ¶ 0258.); and
 powering a control interface for a first time duration based at least in part on the first repeater configuration (It is inherent that the control interface [transceiver] will be powered in order for the relay measure the signal based on the alternating muting pattern configured by the base station.).

	Regarding Claim 10, Damnjanovic discloses powering on the control interface for the first time duration based at least in part on the first repeater configuration indicating a type of resources for the monitoring for the first transmission (It is inherent that the control interface [transceiver] will be powered, for a duration of time, in order for the relay measure the signal based on the alternating muting pattern configured by the base station. The relay UE measure [monitoring] signals from other relay UEs during one or more muted subframes [type of resources]; see figure 4 numeral 402 & ¶ 0258.).

	Regarding Claim 11, Damnjanovic discloses monitoring a control channel using the control interface for the first time duration based at least in part on the powering on the control interface (The relay UE measure [monitoring] signals from other relay UEs during one or more particular subframes; see figure 4 numeral 402 & ¶ 0258.).


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Damnjanovic et al. (US Publication No.  2013/0021932, hereinafter referred as Damnjanovic) in view of Splitz et al. (US Publication No.  2018/0317169, hereinafter referred as Splitz).
	Regarding Claim 12, Damnjanovic fails to disclose receiving, from the base station, control information prior to the expiration of the first time duration based at least in part on the monitoring the control channel, wherein the control information comprises one or more commands for the control interface; and configuring the control interface based at least in part on the one or more commands. However, in analogous art, Spliz discloses listening only intermittently, a device may only be fully powered on (i.e., “awake”) for a small time period, such as around three milliseconds (ms) to detect whether any hail messages are being sent over hailing channels, and if not, to power off (i.e., “sleep”) for a predesignated time; see ¶ 0024. If the target device detects a hail message and also detects its node ID in the hail message [control information], the target device may “hop” to a data channel identified in the data section of the hail message to receive other data from the hailing device and to then send an acknowledgement (ACK) signal to the hailing device; see ¶ 0024. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Damnjanovic sleep mode with intermittent “listen” in order to maximize battery life of a node; see ¶ 0024.

	Regarding Claim 13, Damnjanovic fails to disclose powering off the control interface upon expiration of the first time duration. However, in analogous art, Spliz discloses listening only intermittently, a device may only be fully powered on (i.e., “awake”) for a small time period, such as around three milliseconds (ms) to detect whether any hail messages are being sent over hailing channels, and if not, to power off (i.e., “sleep”) for a predesignated time; see ¶ 0024. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Damnjanovic sleep mode with intermittent “listen” in order to maximize battery life of a node; see ¶ 0024.

	Regarding Claim 14, Damnjanovic  fails to disclose that the first time duration is based at least in part on the type of resources. However, in analogous art, Spliz discloses listening only intermittently, a device may only be fully powered on (i.e., “awake”) for a small time period [type of resource], such as around three milliseconds (ms) to detect whether any hail messages are being sent over hailing channels, and if not, to power off (i.e., “sleep”) for a predesignated time; see ¶ 0024. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Damnjanovic sleep mode with intermittent “listen” in order to maximize battery life of a node; see ¶ 0024.

Claims 15-18 and 28 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Damnjanovic et al. (US Publication No.  2013/0021932, hereinafter referred as Damnjanovic) in view of Song et al. (US Publication No.  2012/0157153, hereinafter referred as Song).
	Regarding Claims 15 and 28, Damnjanovic fails to disclose measuring an energy level associated with the first transmission, and the powering off the control interface for the first time duration is based at least in part on the measured energy level. However, in analogous art, Song discloses the control unit Damnjanovic sleep mode with adaptively changes an SR cycle and a DRX cycle of the terminal in order reduce a required amount of the power of the terminal device; see ¶ 11.

	Regarding Claim 16, Damnjanovic fails to disclose determining to power the control interface for the first time duration based at least in part on the measured energy level satisfying a threshold. However, in analogous art, Song discloses the control unit may be configured to control the power trigger unit to turn off the terminal device when the quality of the radio link measured by radio link measuring unit is maintained at a level above a predetermined quality for a certain duration; see ¶ 0014. Here, the power trigger unit may be configured to initiate a predetermined timer immediately after the terminal device is turned off, and turns on the terminal device when the timer has expired; see ¶ 0014. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Damnjanovic sleep mode with adaptively changes an SR cycle and a DRX cycle of the terminal in order reduce a required amount of the power of the terminal device; see ¶ 11.

	Regarding Claim 17, Damnjanovic discloses receiving, from the base station, signaling that indicates the threshold (A base station, may configure one or more relay UEs with alternating muting .

	Regarding Claim 18, Damnjanovic disclose that the threshold is indicated by the first repeater configuration (A base station, may configure one or more relay UEs with alternating muting patterns; see figure 3 numeral 302 & ¶ 0258. The configuration may include a particular length of time (e.g., a threshold duration); see ¶ 0270.). 


Claims 19-20 and 29 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Damnjanovic et al. (US Publication No.  2013/0021932, hereinafter referred as Damnjanovic) in view of Abedini et al. (US Publication No.  2020/0322037, hereinafter referred as Abedini).
	Regarding Claims 19 and 29, Damnjanovic fails to disclose receiving the first transmission based at least in part on the monitoring, wherein the first transmission comprises a radio frequency analog signal; performing an amplification operation for the radio frequency analog signal; and transmitting an amplified radio frequency analog signal based at least in part on the first repeater configuration. However, in analogous art, Abedini discloses that the transmission of the signal at block is to accomplish the forwarding function of the repeater where an incoming analog millimeter wave signal is received from one device and forwarded (with or without amplification) to another device; see ¶ 0091. The signal is analog mmW signal; see ¶ 0021. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Damnjanovic sleep mode with repeater capability in order to enhance the operation of a wireless communication system; see ¶ 0021.

	Regarding Claim 20, Damnjanovic fails to disclose that the first repeater configuration comprises an uplink or downlink direction indication for the radio frequency analog signal, a receive beam direction for the radio frequency analog signal, a receive time interval for the radio frequency analog signal, a transmit beam direction for the radio frequency analog signal, a transmit time interval for the radio frequency analog signal, or some combination thereof. However, in analogous art, Abedini discloses that measurement configuration may indicate one or more time periods during which the repeater is requested to measure one or more incoming signals[downlink]; ¶ 0073. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Damnjanovic sleep mode with repeater capability in order to enhance the operation of a wireless communication system; see ¶ 0021.

Allowable Subject Matter
Claims 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Miao  et al. (US 2011/0177823)
Mallik et al. (US 2013/0265896) The prior art discloses a large fraction of relays are typically turned off (e.g., they are not serving any UEs) and may need to be turned on in an opportunistic manner when a UE may benefit by being offloaded to a relay; see ¶ 0146.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                   
/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472